             Case 2:17-cv-01826-TSZ Document 157 Filed 09/17/20 Page 1 of 1




 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
      KEVIN PINE, individually and on
      behalf of all others similarly situated
 7
                             Plaintiff,
 8                                                    C17-1826 TSZ
           v.
 9                                                    MINUTE ORDER
      A PLACE FOR MOM, INC.,
10
                             Defendant.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)   Pursuant to General Order 13-20, and consistent with the goal of protecting
   community health, the final settlement approval hearing scheduled for Thursday,
14
   October 1, 2020, at 10:00 a.m., shall be conducted remotely via the ZoomGov.com
   platform. A notice shall be posted at www.wawd.uscourts.gov/APlaceForMom
15
   concerning how the virtual proceedings may be accessed by counsel, the named parties,
   class members, and the public.
16
          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 17th day of September, 2020.

19
                                                     William M. McCool
20                                                   Clerk

21                                                   s/Karen Dews
                                                     Deputy Clerk
22

23

     MINUTE ORDER - 1
